
	
		II
		111th CONGRESS
		2d Session
		S. 3407
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the quality of care in nursing homes, help
		  families make informed decisions, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving the Quality of Care in
			 Nursing Homes Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The Institute of
			 Medicine published the 1986 report Improving the Quality of Care in Nursing
			 Homes, which laid out recommendations for policy and regulatory changes for
			 Federal oversight of nursing homes.
			(2)The Omnibus
			 Budget Reconciliation Act of 1987 incorporated many of those recommendations as
			 part of the amendments made by subtitle C of title IV of such Act.
			(3)Since the
			 enactment of the Omnibus Budget Reconciliation Act of 1987, there has been
			 little systematic evaluation or review of the effectiveness of the survey and
			 certification system in measuring and improving the quality of care for nursing
			 home residents as well as ensuring compliance with the requirements of
			 participation by nursing homes participating in Medicare or Medicaid.
			3.Study and report
			 by the institute of medicine
			(a)In
			 generalThe Secretary of Health and Human Services shall enter
			 into an agreement with the Institute of Medicine to conduct a study on the
			 following:
				(1)The current
			 structure and methods for surveying and evaluating nursing homes.
				(2)The nature of the
			 relationship between the Centers for Medicare & Medicaid Services and
			 nursing homes and how it affects efforts to improve quality.
				(3)The relationship
			 between the Centers for Medicare & Medicaid Services and State
			 agencies.
				(4)The methodology
			 used by the Centers for Medicare & Medicaid Services to survey and evaluate
			 nursing homes.
				(5)An evaluation of
			 how the States and the District of Columbia implement the Federal requirements
			 and the resulting variations and differences.
				(6)The objectivity
			 and accuracy of the survey process and criteria used to assess nursing
			 homes.
				(7)The effectiveness
			 of the current enforcement system in promoting and encouraging systemic
			 organizational change leading to measurable and sustained quality improvement
			 within the nursing home.
				(8)Whether the
			 current system effectively understands and measures nursing homes that are
			 undergoing or have completed culture change activities.
				(9)Whether the
			 current system effectively allows states and other stakeholders to engage in
			 innovative ways to pursue quality improvement.
				(10)Alternatives to
			 the current system.
				(b)ReportThe
			 agreement entered into under subsection (a) shall provide for the Institute of
			 Medicine to submit to the Secretary of Health and Human Services and the
			 Congress, not later than 18 months after the date of the enactment of this Act,
			 a report containing a description of—
				(1)the results of
			 the study conducted under this section; and
				(2)the conclusions
			 and recommendations of the Institute of Medicine regarding changes in
			 regulatory policies and procedures to enhance the ability of the regulatory
			 system to assure that nursing home residents receive quality care.
				4.Authorization of
			 appropriationsTo carry out
			 this Act, there are authorized to be appropriated such sums as may be
			 necessary.
		
